Exhibit 77(e)(4) April 3, 2009 Michael Gioffre Senior Vice President ING Investment Management Co. 10 State House Square Hartford, CT 06103-3602 Dear Mr. Gioffre: Pursuant to the Sub-Advisory Agreement dated September 23, 2002, as amended, between ING Investments, LLC and ING Investment Management Co. (the “Agreement”) we hereby notify you of our intention to retain you as Sub-Adviser to render investment advisory services to ING Growth Opportunities Fund (the “Fund”), a series of ING Equity Trust, effective April 3, 2009, upon all of the terms and conditions set forth in the Agreement.Upon your acceptance, the Agreement will be modified to give effect to the foregoing by adding the above-mentioned Fund to the Amended Schedule A of the Agreement.The Amended Schedule A, with the annual sub-advisory fees indicated for the series, is attached hereto. Please signify your acceptance to act as Sub-Adviser under the Agreement with respect to the Fund by signing below. Very sincerely, By:/s/ Todd Modic. Name:Todd Modic Title:Senior Vice President ING Equity Trust ACCEPTED AND AGREED TO: ING Investment Management Co. By:/s/ Dan Wilcox Name:Dan Wilcox Title:Head of Corp. Finance, Duly Authorized 7337 E. Doubletree Ranch Rd.
